DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PLANAR ILLUMINATION DEVICE WITH SPACER BETWEEN LENS AND DIFFUSER.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu, US 2018/0036997 A1.
Regarding Claim 4, Shimizu discloses “a light source substrate including a plurality of two- dimensionally arrayed light-emitting devices (19, Fig. 2); a lens (prism sheet 123, Fig. 11) configured to receive light emitted from393 the light source substrate (similar to prism sheet 23 in Fig. 7), the lens having small prisms (127, Fig. 11) arrayed on a surface thereof and configured to control distribution of light; a diffuser (diffuser film 32, Fig. 11) configured to receive light emitted from the lens (seen in Fig. 11, the diffuser film is above the prism sheet); 
Regarding claim 5, Shimizu discloses the invention of claim 4, as cited above, and further discloses “the spacer includes a plate-like projection extending from a side located at an end of the lens toward the diffuser (seen in Fig. 12, ¶ [0097] “wall shape with predefined thickness” means it’s plate-like, and part of the spacers extends from the edge of the lens as seen in Fig. 12 ).  “

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, US 2011/0051044 A1 in view of Park, US 9757924 B2.
Regarding claim 1, Segawa discloses “A planar illumination device, comprising: a light source substrate including a plurality of two- dimensionally arrayed light-emitting devices  (1, Fig. 8, also seen in Fig. 1A); a lens (4a2, Fig. 8) configured to receive light emitted from the light source substrate, the lens having small prisms arrayed on a surface thereof and configured to control distribution of light (¶ [0072] prisms); a diffuser (5, Fig. 8) configured to receive light emitted from the lens; 

Park discloses “A planar illumination device, comprising: a light source substrate including a plurality of two- dimensionally arrayed light-emitting devices (130, Fig. 9); a diffuser (170, Fig. 9 and 11abc) configured to receive light; and a spacer (172, Fig. 11) integrated with the diffuser (seen in Fig. 11), arranged between the lens and the optical sheet below it, the spacer having a front end contacting the optical sheet and forming a certain amount of gap (air 160, Fig. 9) between the optical sheet and the diffuser.  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include an integrated spacer, such as taught by Park, to the diffuser, as taught by Park. One of ordinary skill in the art would have been motivated to include the air space in-between the layers for enhancing the diffusing and uniformity of the light (Park, col. 11, ln. 2-5).

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa in view of Park, and further in view of  Cho et al., US 2015/0138781 A1.
Regarding claim 2, Segawa in view of Park discloses the invention of claim 1, as cited above, but does not explicitly disclose “the spacer includes a plate-like projection extending from a side located at an end of the diffuser toward the lens.” Park does disclose that the spacer extends from a side edge of the diffuser (seen in Park, Fig. 11), but does not clearly teach that the spacer is plate shaped. Park does disclose that the shape of the bridge may be variously modified (col. 11, ln. 27-29), but is silent with regards to the full shape of the spacer.
Cho discloses a spacer (160, Fig. 3) between optical sheets that is shaped like a plate (seen in Fig. 3).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the spacer, as taught by Segawa in view of Park, be plate shaped, such as 
Regarding claim 3, Segawa in view of Park discloses the invention of claim 1, as cited above, and further discloses “the spacer includes a rod-shaped projection extending from a side located at an end of the diffuser or from a flat portion of the diffuser toward the lens (seen in Park, Fig. 11bc, there are spacer portions in the middle, and they would be rod shaped with either the axial portion extending up and down or into the page).”  
 Regarding claim 11, Segawa in view of Park discloses the invention of claim 2, as cited above, and further discloses “the spacer includes a rod-shaped projection extending from a side located at an end of the diffuser or from a flat portion of the diffuser toward the lens (seen in Park, Fig. 11bc, there are spacer portions in the middle, and they would be rod shaped with either the axial portion extending up and down or into the page).”  


Claims 6-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu.
Regarding claim 6, Shimizu discloses the invention of claim 4, as cited above, except “the spacer includes a rod-shaped projection extending from a side located at an end of the lens or from a flat portion of the lens toward the diffuser.”  
Shimizu discloses in another embodiment (Fig. 16) a modification of a lens sheet (324, Fig. 16), and the spacers (325, Fig. 16) are rod-shaped (¶ [0106]) instead of plate-shaped (like 25 in Fig. 9). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the spacer, as taught by Shimizu in the embodiment of Fig. 11, to have rod-shaped spacers, such as taught by Shimizu in the embodiment of Fig. 16. One of ordinary skill 
	Regarding claim 7, Shimizu discloses the invention of claim 6, as cited above, and further discloses “a location of the rod-shaped projection is inconsistent with a location directly above the light-emitting devices (seen in Fig. 12, the spacers are placed at an angle, whereas the light sources have a regular placement with respect to the edges of the device (seen in Fig. 2, therefore some of the rod spacers would be off-axis with respect to the light sources).”  
	Regarding claim 8, Shimizu discloses the invention of claim 7, as cited above, and further discloses “the rod-shaped projection is arranged in a middle of four light-emitting devices vertically and horizontally adjacent to one another (comparing Fig. 2 and Fig. 12, due to the angular displacement of the spacers, and the placement of the light sources are regular with respect to the edges of the devices, some of the spacers would be in the space in-between the light sources).“
Regarding claim 9, Shimizu discloses the invention of claim 7, as cited above, and further discloses “the rod-shaped projection is arranged in a middle of two light-emitting devices vertically or horizontally adjacent to each other. (comparing Fig. 2 and Fig. 12, due to the angular displacement of the spacers, and the placement of the light sources are regular with respect to the edges of the devices, some of the spacers would be in the space in-between the light sources).“

Regarding claim 12, Shimizu discloses the invention of claim 5, as cited above, except “the spacer includes a rod-shaped projection extending from a side located at an end of the lens or from a flat portion of the lens toward the diffuser.”  
Shimizu discloses in another embodiment (Fig. 16) a modification of a lens sheet (324, Fig. 16), and the spacers (325, Fig. 16) are rod-shaped (¶ [0106]) instead of plate-shaped (like 25 in Fig. 9). 
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa in view of Park, and further in view of Holman et al., US 2004/0080938 A1.
Regarding claim 10, Segawa in view of Park discloses the invention of claim 1, as cited above, except “a grating reflector including a plurality of slanted reflection surfaces that surround an aperture in which each of the light-emitting devices is arranged.”
Holman discloses a display device with a plurality of LEDs (70, Fig. 3), and a grating reflector (84 and 85, Fig. 3 and 5) that includes a plurality of slanted reflection surfaces (85, Fig. 3 and 5) that surround an aperture in which each of the light-emitting devices is arranged (seen in Fig. 3).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a grating reflector, such as taught by Holman, to the LED array, as taught by Segawa in view of Park. One of ordinary skill in the art would have been motivated to include a grating reflector for restricting high angle light rays from emitting and converting them to the correct angle for transmission (Holman, ¶ [0045]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Holman.
Regarding claim 13, Shimizu discloses the invention of claim 4, as cited above, except “a grating reflector including a plurality of slanted reflection surfaces that surround an aperture in which each of the light-emitting devices is arranged.”

	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a grating reflector, such as taught by Holman, to the LED array, as taught by Shimizu. One of ordinary skill in the art would have been motivated to include a grating reflector for restricting high angle light rays from emitting and converting them to the correct angle for transmission (Holman, ¶ [0045]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bourdelais et al., US 2003/0214720 A1 discloses an optical element with integrally formed spacers
Kyoukane et al., US 2020/0096821 A1 discloses a lattice reflector surrounding each LED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875